There was a general verdict of guilty as charged in the indictment. The indictment contained two counts: Count 1 charged distilling, making, or manufacturing alcoholic, etc., liquors. Count 2, the unlawful possession of a still, etc., to be used for that purpose.
The evidence without conflict fully established the corpus delicti, and that for the state tended directly to connect this appellant with the operation of the still in question. On this point, and this is the only inquiry upon the trial, the defendant denied *Page 116 
emphatically that he operated, or assisted in the operation of, the still; he also disclaimed all interest in or possession of the still in question. The jury decided adversely to defendant, as stated, and we think the evidence was ample to justify them in the verdict rendered.
The offense here charged is susceptible of joint commission, and this renders innocuous the several exceptions reserved by appellant to the court's rulings upon the admission of evidence.
The refused charges were in effect argumentative, or not in point, and while stating correct propositions of law, the court was under no duty to give them to the jury in the manner and form requested. A clear-cut issue of fact was presented, and the finding of the jury thereon is therefore conclusive. We discover no ruling of the court calculated to erroneously and injuriously affect the substantial rights of defendant.
Let the judgment of conviction, from which this appeal was taken, stand affirmed.
Affirmed.